Citation Nr: 0216397	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for renal failure.

2.  Entitlement to service connection for hypertension.

(The issues of entitlement to service connection for 
rhabdomyolysis and myoglobinuria and entitlement to service 
connection for congestive heart failure will be the subjects 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had active service with the United States Coast 
Guard from August 1992 to June 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2000 , a 
statement of the case was issued in March 2000, and a 
substantive appeal was received in April 2000.

It is noted that the veteran's substantive appeal included 
the issue of entitlement to an increased evaluation for 
scars, left and right legs.  However, prior to certification 
of the veteran's claims to the Board, the RO granted separate 
increased ratings of 10 percent disabling for each leg, the 
maximum schedular rating available pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Accordingly, the issue of 
entitlement to an increased rating for scars has been 
resolved and is no longer on appeal to the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

[For reasons hereinafter discussed, the Board is undertaking 
additional development of the issues of entitlement to 
service connection rhabdomyolysis and myoglobinuria and 
entitlement to service connection for congestive heart 
failure pursuant to 38 C.F.R. § 19.9(a)(2).  When the 
development has been completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing the response of the veteran 
and his representative, the Board will prepare a separate 
decision addressing these issues.]


FINDINGS OF FACT

1.  Renal failure, noted during service while being treated 
for rhabdomyolysis, was acute and transitory in nature and 
resolved without any residual disability.

2.  Hypertension, noted during service while being treated 
for rhabdomyolysis, was acute and transitory in nature and 
resolved without any residual disability.


CONCLUSIONS OF LAW

1.  Service connection for renal failure is not warranted was 
neither incurred in nor aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, VA examination and outpatient treatment records, and 
private treatment records.  As the record shows that the 
veteran has been afforded two VA examinations in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  A June 2001 
report of contact from the veteran specifically indicated 
that he had no additional medical evidence to submit 
regarding his appeal.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, by a 
September 2002 letter, the veteran was specifically advised 
of the provisions of the new VA regulations regarding the 
timing and scope of VA assistance, including the type of 
evidence necessary to substantiate his claims for service 
connection as well as the types of evidence VA would assist 
him in obtaining.  Accordingly, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92  (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, to include hypertension, may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 
F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Having carefully examined all evidence of record, the Board 
concludes that the veteran does not currently have renal 
failure or hypertension.  Although the veteran's service 
medical records show that he was treated for rhabdomyolysis 
and myoglobinuria in February 1998, and, that in the course 
of such treatment, he developed renal failure and 
hypertension, these records as well as subsequent medical 
records show that the veteran's renal failure and 
hypertension have resolved and that there has been no 
recurrence.

Specifically, service medical records show that, in February 
1998, the veteran was admitted to a civilian hospital in 
Alameda, California, with bilateral lower extremity 
rhabdomyolysis after an extensive physical workout.  
Treatment records from Alameda Hospital include an assessment 
of bilateral anterior thigh compartment syndromes with 
rhabdomyolysis and renal insufficiency secondary to 
myoglobinuria.  The veteran's blood pressure reading upon 
admission on February 24, 1998, was 177/104 
(systolic/diastolic), another reading on the same date was 
130/80.  During hospitalization, the veteran's blood pressure 
readings were 160/85 on March 3, 1998, and 128/78 on March 
13, 1998.  Undated nursing notes reflect blood pressure 
readings of 142/81, 142/87, and 145/96.  The veteran's 
civilian hospitalization records as well as his service 
medical records are silent with respect to findings of 
hypertension.  The Discharge Summary from Alameda Hospital 
includes discharge diagnoses of severe rhabdomyolysis, which 
has resolved and rhabdomyolysis induced renal insufficiency 
which has completely resolved.

Upon VA examination in July 1999, the examiner noted that, 
due to intensive fluid therapy in the course of treatment for 
rhabdomyolysis, the veteran had developed renal failure and 
hypertension which have resolved.  The examiner further noted 
that the veteran was not taking any medications for 
hypertension, that he did not have any problems with 
urination, that he did not suffer incontinence, and that he 
had not been treated with dialysis.  

A May 2001 report of VA examination reflects that the 
veteran's claims file was reviewed.  The clinical assessment 
includes a finding of "[a]cute renal failure secondary to 
myoglobulinemia, since which time the renal abnormalities 
have essentially resolved by history."  This examination 
report is silent with respect to a history or current 
findings of hypertension.

Accordingly, inasmuch as the evidence demonstrates that the 
veteran was treated for rhabdomyolysis and myoglobinuria as 
well as resulting renal failure and hypertension in service 
and that these disorders have resolved with no recurrence, 
service connection for renal failure, and hypertension is 
unwarranted.  Brammer, 3 Vet. App. at 225 (absent proof of 
present disability there can be no valid claim).

In reaching this decision, the Board notes that the veteran 
does not contend that he currently experiences renal failure 
and hypertension; rather, he claims that he was treated for 
these disorders in service and wants a complete examination 
and compensation for any current residuals thereof.  Current 
medical records do not show hypertension or renal failure as 
current residuals of any disorder treated in service.  While 
the veteran may believe that he has hypertension or renal 
failure due to service, the Board notes that, although the 
veteran can attest to his own memory of symptoms, as a 
layperson he is not competent to offer medical opinions 
regarding medical diagnoses, etiology or whether his symptoms 
constituted a disability within the meaning of the relevant 
regulation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The probative evidence of record demonstrates that the 
veteran does not currently have renal failure or 
hypertension; thus, service connection is not warranted for 
either condition.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the benefit-of-the-doubt rule is not 
applicable and the appeal as to these issues is denied.  38 
U.S.C.A. § 5107(b); See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for renal failure is denied.

Service connection for hypertension is denied.




		
	DENNIS F. CHIAPPETTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

